         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RHOADS INDUSTRIES, INC., et al    :                  CIVIL ACTION
                                  :
     v.                           :                  NO. 15-921
                                  :
SHORELINE FOUNDATION, INC., et al :


RHOADS INDUSTRIES, INC., et al               :       CIVIL ACTION
                                             :
       v.                                    :       NO. 17-266
                                             :
TRITON MARINE CONTRUCTION                    :
CORP.                                        :



                                 MEMORANDUM OPINION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                                 August 19, 2021

       Presently before the Court is Defendants’ Triton Marine Construction Corp., Shoreline

Foundation Inc., and TranSystems Corp. (collectively “Defendants”) “Joint Motion for

Reconsideration of the Court’s Order of July 2, 2021 Granting Plaintiffs’ Daubert Motion to

Preclude Defendants’ Expert DM Consulting/John Vitzthum” (Civ. No. 17-266, Doc. 181) and

Plaintiffs’ Rhoads Industries, Inc. and Rhoads Marine Industries, Inc. (collectively “Rhoads”)

Response in Opposition (Doc. 183). Defendants have not filed a reply in further support of their

motion. For the reasons set out below, the motion is denied.

   I. Background

       As the facts of this case are well known to the parties, we provide here only a brief

statement of background information relevant to the motion for reconsideration. This litigation

arises from a situation in which Defendants were completing construction projects that involved

                                                 1
         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 2 of 10




pile driving in the Philadelphia Navy Yard, within the vicinity of certain properties and structures

leased by Rhoads, and allegedly caused harm resulting in property damages and lost profits. As

we have previously observed, this case “presents complex questions of causation, standard of care,

and damages, necessitating extensive expert testimony.” (Doc. 177.) As such, the parties

collectively filed motions in limine to preclude the testimony of eleven expert witnesses. The

motion presently before us follows upon our July 2, 2021 Order (Doc. 178) and omnibus

Memorandum Opinion (Doc. 177) resolving those motions. Of the eleven proffered experts whose

testimony was challenged, we precluded in its entirety the testimony of only one, John Vitzthum

of DM Consulting (“Vitzthum”). Defendants filed this timely motion seeking reconsideration of

Vitzthum’s preclusion on July 16, 2021 (Doc. 181), and Rhoads filed its response in opposition on

July 30, 2021 (Doc. 183).

       Vitzthum’s testimony was precluded due to Defendants’ failure “to comply with

Fed.R.Civ.P. 26 and provide a complete and timely expert disclosure.” (Doc. 177 at 45.) While

Defendants timely served Vitzthum’s expert report, it was not accompanied by any additional

information, let alone the information expressly required by Fed.R.Civ.P. 26(a)(2). (Id. at 46.)

Rhoads’ motion in limine to preclude Vitzthum highlighted this inadequacy in Defendants’ expert

disclosure. Still, Defendants waited one month, until their response in opposition to Rhoads’

motion was due, to provide any of the required expert disclosures. (Id. at 47.) This additional

disclosure occurred nearly seven months after the expert disclosure deadline, and even then, it was

still not substantively compliant with the requirements of Fed.R.Civ.P. 26(a)(2). For example, the

seven-month-late disclosure purported to identify one previous case in which Vitzthum testified,

but it provided only the following identifying information: “Year: 2018, Law Office: Lawrence

Shea, Case: Voyager.” (Id. at 48.) Despite their clear failure to comply with Fed.R.Civ.P. 26,



                                                 2
         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 3 of 10




Defendants presented no argument whatsoever to justify their failure and argued only that it was

harmless in that Rhoads “had the opportunity to take Vitzthum’s deposition and failed to do so.”

(Doc. 165 at 8.)

       Given that Defendants failed to provide a compliant expert disclosure, we applied the five

factor test set out by the Third Circuit to determine whether exclusion of the expert testimony was

warranted. In doing so, we determined that: (1) Rhoads was prejudiced in that it was “deprived of

the opportunity to prepare a comprehensive Daubert motion” challenging Vitzthum’s

qualifications; (2) Rhoads could not cure this prejudice as the deadline for expert discovery and

motions to preclude expert testimony had lapsed; (3) the cure required to allow Vitzthum’s

testimony would be cumbersome and Defendants had not requested the opportunity to pursue it;

(4) Defendants’ apathetic response to Rhoads’ concerns regarding their expert disclosures raises

legitimate questions with respect to whether there was “any bad faith or willfulness” in failing to

comply; and (5) Vitzthum’s opinions were “of relatively low importance and that Defendants

[would] likely be able to introduce much of [the] same evidence with fact witnesses and/or through

effective cross examination.” (Doc. 177 at 49–51.) Accordingly, we concluded that the balance of

the factors weighed in favor of precluding Vitzthum’s testimony pursuant to Fed.R.Civ.P. 37.

       Additionally, we stated that “even if we were not to exclude Vitzthum’s testimony pursuant

to Fed.R.Civ.P. 37(c) for failure to comply with Fed.R.Civ.P. 26(a), we would nonetheless

preclude it pursuant to Fed.R.Civ.P. 702 as unreliable.” (Id. at 53 n.9.) We explained that

Vitzthum’s opinion was unreliable in that it was largely premised on an assertion that had no

factual support in the record and, as such, was not supported by “good grounds.” (Id.) That is,

Vitzthum’s conclusions were predicated on his assertion that the “dry dock has not had any form

of certification since 1993,” but the record evidence clearly demonstrated that it in fact was



                                                3
          Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 4 of 10




certified several times since 1993, including as recently as 2012, 2015, and 2017. (Id.) We thus

concluded that “it cannot be said that Vitzthum’s opinion has a sufficient factual basis to be

reliable.” (Id.)

        Defendants now bring this motion before us arguing that we committed “clear error in

applying a strict interpretation of service of Rule 26 disclosures” and that “even if the court were

to find that the Rule 26 disclosures were untimely, the result was harmless error.” (Doc. 181 at 3.)

Further, Defendants argue for the first time that the Third Circuit’s articulated factors for

determining whether preclusion is proper under Fed.R.Civ.P. 37 weigh against precluding

Vitzthum. We conclude that Defendants have not met their “heavy burden” to demonstrate that we

committed “clear error” or that “manifest injustice” resulted from our decision.

    II. Discussion

        At the outset, we observe that “[t]he purpose of a motion for reconsideration is to correct

manifest errors of law or fact or to present newly discovered evidence.” Howard Hess Dental

Lab'ys Inc. v. Dentsply Int'l, Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max's Seafood Cafe

ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)) (internal quotation marks

and alterations omitted). “Accordingly, a judgment may be altered or amended if the party seeking

reconsideration shows at least one of the following grounds: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court granted

the motion for summary judgment; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Id. (internal quotation marks and citation omitted).

        A motion for reconsideration is an “extraordinary remedy” that is to be “granted sparingly”

because of the courts’ “interest in the finality of judgments.” Conway v. A.I. duPont Hosp. for

Child., 2009 WL 1492178, at *2 (E.D. Pa. May 26, 2009) (internal citations and quotations



                                                 4
          Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 5 of 10




omitted). As such, “a motion for reconsideration is not to be used to relitigate or ‘rehash’ issues

the court already decided, or to ask a district court to rethink a decision it, rightly or wrongly,

already made.” Black Bear Energy Servs., Inc. v. Youngstown Pipe & Steel, LLC DNV Energy,

LLC, 2017 WL 2985432, at *4 (W.D. Pa. July 13, 2017) (citation omitted). Courts thus “need not

reconsider repetitive arguments that have already been fully examined.” Conway, 2009 WL

1492178, at *2 (internal citation and quotations omitted). Nor is such a motion to be used as a

vehicle to advance evidence or arguments that were available to the moving party but that were

not presented to the court in the matter previously decided. See Howard Hess Dental Lab'ys Inc.

v. Dentsply Int'l, Inc., 602 F.3d 237, 251–52 (3d Cir. 2010); El v. City of Pittsburgh, 2017 WL

4310233, at *2 (W.D. Pa. Sept. 28, 2017) (citing United States v. Dupree, 617 F.3d 724, 732-33

(3d Cir. 2010)) (“Motions for reconsideration are not a tool . . . for addressing arguments that a

party should have raised earlier.”). “Rather, such a motion is appropriate only where the court

misunderstood a party or where there has been a significant change in law or facts since the Court

originally ruled on that issue.” United States v. Hoey, 2011 WL 748152, at *2 (W.D. Pa. Feb. 15,

2011).

         Here, Defendants argue that reconsideration is proper in that “the court’s application of a

strict interpretation of Rule 26 was in error, that even if the court found the Rule 26 disclosures as

to Vitzthum were untimely, the result was harmless error, and that the preclusion of Vitzthum’s

testimony would be extremely prejudicial to the defense.” (Doc. 181 at 8.) However, upon

examination of Defendants’ motion, and in light of the standards set out above, it is clear that they

cannot meet their “heavy burden” to demonstrate “clear error” or “manifest injustice.” See El, 2017

WL 4310233, at *4.




                                                  5
         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 6 of 10




        Defendants’ first argument, that our “strict interpretation of Rule 26 was in error,” is

predicated upon their contention that expert disclosures were not due at the time expert reports

were due, but rather, “must be provided at least 90 days prior to the date set for trial or for the case

to be ready for trial.” Notwithstanding that we have already “fully examined” and rejected this

argument in our original ruling and therefore “need not reconsider” it, Conway, 2009 WL 1492178,

at *2, we reiterate our reasoning here. In support of the proposition that their disclosures were

timely, Defendants reference Fed.R.Civ.P. 26(a)(2)(D), but they omit key language from that rule.

It provides:

        A party must make [expert] disclosures at the times and in the sequence that the
        court orders. Absent a stipulation or a court order, the disclosures must be made:

            (i)     at least 90 days before the date set for trial or for the case to be ready
                    for trial; or

            (ii)    if the evidence is intended solely to contradict or rebut evidence on the
                    same subject matter identified by another party under Rule 26(a)(2)(B)
                    or (C), within 30 days after the other party's disclosure.

Fed.R.Civ.P. 26(a)(2)(D) (emphasis added). Accordingly, the rule requires that expert disclosures

be made “at the times and in the sequences that the court orders” and that, only in the absence of

such an order, must be made “at least 90 days before the date set for trial.” Id. Here, our scheduling

order stated that “Defendants’ expert reports regarding damages are due no later than September

15, 2020.” (Doc. 118.) In turn, Fed.R.Civ.P. 26(a)(2)(B) provides that expert reports “must”

accompany expert disclosures. Accordingly, expert disclosures were due on the same date as

expert reports. This is not a “strict interpretation” of the Federal Rules, and it certainly is not “clear

error.” It is the plain language of Fed.R.Civ.P. 26 and of our scheduling order. Indeed, Defendants’




                                                    6
         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 7 of 10




argument that expert disclosures were not due on that date strikes us as disingenuous, considering

that they managed to submit timely disclosures by the proper date for all other experts. 1

       Next, Defendants argue that their failure to provide compliant and timely disclosures for

Vitzthum was “harmless” and thus that his testimony should not be precluded pursuant to

Fed.R.Civ.P. 37. Here again, Defendants have already presented this same argument in their

response in opposition to Rhoads’ motion to preclude Vitzthum, and we have already considered

it and rejected it. Their argument on this point remains that there was no harm in their failure to

provide Vitzthum’s disclosures in that Rhoads still had the opportunity to depose him. While it is

not necessary for us to recount here the reasons that we previously rejected this argument, we note

that, as we have already explained, “Defendants have an affirmative obligation to provide

compliant expert disclosures. To the contrary, Rhoads has no affirmative obligation to depose

Defendants’ witnesses.” (Doc. 177 at 50.) That is, the harm here is that Rhoads did not have the

information required to be disclosed to utilize in preparing its motion in limine. The fact that

Rhoads had the opportunity to depose Vitzthum does not erase this harm, as Rhoads was under no

obligation to supplement Defendants’ inadequate disclosures by taking Vitzthum’s deposition.

       The only new arguments Defendants put forth now that were not in their original response

in opposition to the motion in limine relate to the Third Circuit’s factors for determining whether




1
  In fact, Defendants’ contention that expert disclosures in this case are not due until 90 days prior
to the trial date would mean that the window for such disclosures remains open to this day, as no
trial date has yet been set. Considering that motions in limine to preclude expert testimony were
due more than five months ago, on March 8, 2021, this argument is untenable. Indeed, the
disclosures required under Fed.R.Civ.P. 26—for example, an expert’s qualifications—are
necessarily the subject of Daubert motions. Defendants’ argument would require us to accept that
the deadline for such disclosures remains open even after Daubert motions have been fully
resolved. This argument further calls into question the sincerity of Defendants’ position, especially
in light of the fact that Defendants managed to timely provide the proper disclosures for all their
experts, except Vitzthum.
                                                  7
         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 8 of 10




preclusion of evidence for noncompliance with Fed.R.Civ.P. 26 is warranted under Fed.R.Civ.P.

37. That is, they contend that: (1) there is no prejudice to Rhoads in that it had the opportunity to

depose Vitzthum, (2) any prejudice could be cured by granting Rhoads the opportunity to depose

Vitzthum now, (3) “[given] the procedural posture of the case, . . . there is still an opportunity . . .

to conduct the deposition,” and (4) there is no evidence of bad faith. These arguments are

unavailing at this stage for several reasons.

       First, these arguments were available to the Defendants at the time they filed their original

response to Rhoads’ motion, but they chose not to pursue them. Indeed, Rhoads’ original motion

was largely predicated upon Defendants’ failure to comply with Fed.R.Civ.P. 26. It is inexcusable

that in response to such a motion Defendants did not discuss the Third Circuit’s well-known and

frequently invoked factors for determining whether preclusion of evidence for noncompliance with

that very rule is warranted. As we have set out above, a motion for reconsideration is not the proper

venue to raise arguments that were previously available but were not raised. Howard Hess Dental

Lab'ys Inc., 602 F.3d at 251–52. Moreover, notwithstanding Defendants’ failure to raise these

factors in their response, we already “fully examined” their application in our Memorandum

Opinion in determining that preclusion was appropriate. (Doc. 177 at 49–53.) As such, we reject

Defendants’ invitation to “rehash issues [that we] already decided.” Black Bear Energy Servs.,

Inc., 2017 WL 2985432, at *4. Further, while we need not consider arguments that have already

been fully examined, we nonetheless find that Defendants’ arguments also fail on the merits for

the same reasons we set out in our Opinion, which we do not recount here. 2



2
  While we do not recount our reasoning here, we note several deficiencies in that of Defendants.
First, while they assert that “[g]iven the procedural posture of the case, . . . there is still an
opportunity . . . to conduct the deposition,” they ignore that we have set out several steps that
would be necessary in a comprehensive cure for their failure to comply with Fed.R.Civ.P. 26.
Indeed, we noted in our Opinion that Defendants did not even request the opportunity to pursue
                                                   8
         Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 9 of 10




       Finally, we observe that Defendants have not addressed the additional alternative grounds

that we found supported preclusion of Vitzthum’s testimony—that it was “unreliable” and

therefore inadmissible pursuant to Fed.R.Civ.P. 702. (Doc. 177 at 53 n.9.) We stated that, “even if

we were not to exclude Vitzthum’s testimony pursuant to Fed.R.Civ.P. 37(c) for failure to comply

with Fed.R.Civ.P. 26(a), we would nonetheless preclude it pursuant to Fed.R.Civ.P. 702 as

unreliable.” (Id.) We explained that Vitzthum’s opinion is “unreliable” in that it is centrally

premised upon an assertion that finds no support in the record and that is, in fact, directly

contradicted by record evidence. (Id.) Defendants’ failure to address this separate and

independently sufficient ground to preclude Vitzthum’s testimony is itself reason enough to deny

Defendants’ motion, notwithstanding the reasons we have already discussed. See El, 2017 WL

4310233, at *4 (“As Plaintiffs ignore the Court's other two rulings that independently supported

granting the DA Movants' motion for protective order, Plaintiffs have failed to establish that the

Court made a clear legal error in the prior Order or that reconsideration of same is necessary to

prevent a manifest injustice.”); Durst v. Durst, 663 Fed. Appx. 231, 237 (3d Cir. 2016) (affirming

the District Court's denial of a motion for reconsideration based, in part, on the fact that the issue

raised in the motion would not have changed the outcome of the prior decisions).

   III. Conclusion




that necessary cure, and they still have not here, as they have only requested the opportunity for a
deposition to be conducted. Further, we observe that they have provided no support for their
conclusory allegation that “there is no evidence that [they] acted in bad faith” and have not
specifically refuted any of the evidence underpinning our finding that their conduct could give rise
to such an inference. Additionally, they have still not addressed “the most significant factor” in
determining whether preclusion is warranted—the importance of the evidence. (Doc. 177 at 49.)
While Defendants assert that they would be “prejudiced” by Vitzthum’s preclusion, they do not
provide any argument as to its importance of his opinions, nor do they refute our finding that they
are “of relatively low importance.” That they did not address this factor at all, despite that we
expressly recognized it as “the most significant factor” in our Opinion, is confounding.
                                                  9
        Case 2:15-cv-00921-DS Document 158 Filed 08/19/21 Page 10 of 10




       For the reasons set out above, Defendants’ have failed to meet their “heavy burden” to

demonstrate that reconsideration is necessary “to correct a clear error of law or to prevent manifest

injustice.” Accordingly, their motion for reconsideration of our Order of July 2, 2021 precluding

the testimony of John Vitzthum is denied.




                                                 10
